Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-15 are pending.

This action is response to the application filed on January 28, 2020.


Claim Objections

Claim(s) 14 is(are) objected to because of the following informalities:  Claim(s) 14 is(are) duplicated.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (U.S. Pub. No. 2020/0012930).

With respect to claim 1, Kumar teaches
receiving by a processor of the end device sensor data captured by a sensor bundle of the end device ([0032] real-time and/or non-real-time measurements and collected sensory data, predicted values from other AI or ML methods/algorithms, [0262] One or more input devices 514 are coupled to bus 502 for communicating information and command selections to processor 504. examples of suitable input devices 514 include a touch-screen panel affixed to a display 512, cameras, microphones, accelerometers, motion detectors, and/or other sensors); 
deciding if the sensor data included a data unit that requires external feedback, and in case external feedback is required obtaining external feedback about classification of the data unit ([0005] large numbers of feedbacks have collected by the systems implementing artificial intelligence (AI) or machine learning (ML). [0025] Artificial intelligence is data driven. AI models/algorithms employed in an AI system for decision making in a wide variety of operations and tasks may be trained through machine learning, deep learning, neural-network-based learning, probabilistic learning, etc., based on relatively large training data sets and test data sets); 
updating a decision module controlled by the processor of the end device based on the obtained feedback (abstract, updating knowledge neurons for providing decision making information to a wide variety of client applications, [0030] Multiple feedback mechanisms can be implemented for self-learning performed by an AI system implementing techniques by way of knowledge neurons incorporating knowledge obtained by the self-learning (and/or operating with other AI/ML methods). The AI system can perform (e.g., automatically, periodically, from time to time, continuously, on demand, etc.) knowledge learning queries to data sources to determine whether any updates of knowledge artifacts are available from the data sources (e.g., in the web, websites, etc.). continuously take feedback from applications (e.g., external applications, internal applications, remote applications, local applications, mobile applications, client applications, etc.), ensure constant multi-level updates); and 
making a decision about the received sensor data, by the decision module (abstract, feedbacks be used to update and/or generate knowledge neurons. Any ML algorithm can use, or operate in conjunction with, a neural knowledge artifactory comprising the knowledge neurons to enhance or improve baseline accuracy, for example during a cold start period, for augmented decision making).

With respect to claim 2, Kumar teaches external feedback is obtained from an end user or from another device ([0180] feedback to system 100 for knowledge neurons in neural knowledge artifactory 108 to learn more specific user preferences).

With respect to claim 3, Kumar teaches obtaining instructions about the type of decision to make, from a user by a communication interface of the end device or by pre-configuration ([0182] filtered and extracted from contents already available in a wide variety of data sources (e.g., in web 110 of FIG. 1, in one or more networks, etc.). Thus, system 100 can help these applications make correct decisions).

With respect to claim 4, Kumar teaches obtaining external feedback about the decision and updating the decision module based on the obtained feedback ([0182] filtered and extracted from contents already available in a wide variety of data sources (e.g., in web 110 of FIG. 1, in one or more networks, etc.). Thus, system 100 can help these applications make correct decisions).

With respect to claim 5, Kumar teaches external feedback is obtained from an end user or from another device ([0182] filtered and extracted from contents already available in a wide variety of data sources (e.g., in web 110 of FIG. 1)).

With respect to claim 6, Kumar teaches receiving data examples uploaded to device by an end user or another device, and updating the decision module based on the uploaded examples ([0182] filtered and extracted from contents already available in a wide variety of data sources (e.g., in web 110 of FIG. 1)).

With respect to claim 7, Kumar teaches uploaded examples are labeled data examples (([0182] filtered and extracted from contents already available in a wide variety of data sources (e.g., in web 110 of FIG. 1)).).

With respect to claim 8, Kumar teaches receiving from another device an update component for updating the decision module based on a configuration of a decision module of the other device, and updating the decision module by the received update component ([0032] real-time and/or non-real-time measurements and collected sensory data, predicted values from other AI or ML methods/algorithms, [0262] One or more input devices 514 are coupled to bus 502 for communicating information and command selections to processor 504. examples of suitable input devices 514 include a touch-screen panel affixed to a display 512, cameras, microphones, accelerometers, motion detectors, and/or other sensors).

With respect to claim 9, Kumar teaches generating and sharing with another device an update component resulting from updating of the decision module (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 10, Kumar teaches update component includes an updated portion of an artificial neural network or a machine learning module (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 11, Kumar teaches requesting from another device an update component that matches a certain profile (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 12, Kumar teaches receiving an indication that an update component with a certain profile has been generated or been made available for uploading (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 13, Kumar teaches uploading and installing an update component in the decision module by an end user vie a communication interface (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 14, Kumar teaches validating the update component by the processor by checking that the update component adds to a current configuration of the decision module (Abstract, updating knowledge neurons for providing decision making information to a wide variety of client application).

With respect to claim 15, Kumar teaches validating the update component by the processor by implementing the update component in the decision module, making a decision by the decision module, receiving an external feedback about the decision made after the implementation and deciding whether or not to keep the update component based on the feedback ([0032] real-time and/or non-real-time measurements and collected sensory data, predicted values from other AI or ML methods/algorithms, [0262] One or more input devices 514 are coupled to bus 502 for communicating information and command selections to processor 504. examples of suitable input devices 514 include a touch-screen panel affixed to a display 512, cameras, microphones, accelerometers, motion detectors, and/or other sensors).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163